Exhibit 10.2

 

AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (“Agreement”) is made
and entered into between Shehnaaz Suliman (“Employee”), for herself and her
agents, heirs, executors, administrators, successors, and assigns (collectively
referred to as “Releasors”), and Theravance Biopharma US, Inc. (“Theravance
Biopharma” or “the Company”), and its predecessors, successors, assigns, related
entities, its past, present and future parent companies, stockholders, sister
companies, subsidiaries, divisions, officers, directors, partners, insurers,
employees, agents and attorneys, past and present (collectively referred to as
“Affiliates”).  Theravance Biopharma and its Affiliates are collectively
referred to herein as “Released Parties.” This Agreement may also refer to any
of the Releasors or Released Parties as a “Party” or collectively as “the
Parties.”

 

1. Last Day of Employment:  Employee's last day of employment with Theravance
Biopharma is Friday, March 01, 2019, the “Separation Date.”  Employee will be
paid at her present rate of base pay through her last day of employment.  On
Employee’s Separation Date, she also will receive any accrued but unused
vacation pay, subject to all applicable withholding taxes.

 

Prior to the Separation Date, Employee must return to Theravance Biopharma all
documents (paper and electronic, including all copies of the same) and all other
property in Employee’s possession or custody in any way relating to the business
of Theravance Biopharma.  Such property includes, but is not limited to, any
computer or other electronic equipment that has been provided to Employee by
Theravance Biopharma.  Employee’s failure to return Company property shall
forfeit Employee’s eligibility to receive severance per the terms of this
Agreement.

 

2. Consideration:  In consideration for Employee signing this Agreement and her
compliance with the promises made herein, Theravance Biopharma agrees:

 

A. Severance Payment:  Following the Separation Date, Theravance Biopharma will
pay Employee a lump sum equivalent to six (6) months of Employee’s last base
pay, which equals the gross amount of $242,321.49 and will be subject to all
applicable withholding taxes (the “Severance Payment”). Theravance Biopharma
will not accept this signed Agreement prior to the Separation Date.  The
Severance Payment will be sent to Employee within fifteen (15) calendar days
after the Separation Date provided (i) this Agreement has been signed by
Employee and delivered to Theravance Biopharma in accordance with Section 7 of
this Agreement and (ii), Employee has not revoked her acceptance pursuant to
Section 7 of this Agreement.

 

Employee understands and agrees that Employee is solely responsible for and
shall indemnify, defend, and hold Theravance Biopharma harmless from, any
actions, proceedings, claims, or demands for the payment of any taxes, interest,
penalties, levies, or assessments applicable to the separation compensation
under this Agreement. Theravance Biopharma makes no representation as to the
taxability of the amounts paid to Employee.





 

--------------------------------------------------------------------------------

 



B. COBRA:  If Employee timely elects to continue medical, dental and/or vision
coverage under the Theravance Biopharma Plan in accordance with the continuation
requirements of COBRA, Theravance Biopharma shall pay for the cost of said
coverage beginning on the first day of the month following the Separation Date
and ending on the earliest of (a) Monday, September 30, 2019, (b) the expiration
of Employee’s continuation coverage under COBRA or (c) the date Employee becomes
eligible for health insurance in connection with new employment.  Thereafter,
Employee shall be entitled to elect to continue such COBRA coverage for the
remainder of the COBRA period, at her own expense.  Employee acknowledges that
Employee is no longer eligible for deferral into the Company 401(k) plan, as set
forth in that plan.

 

3. No Consideration Absent Execution of this Agreement:  Employee understands
and agrees that she would not receive the monies and/or benefits specified in
Section 2 of this Agreement, except for her execution of this Agreement and the
fulfillment of the promises contained herein.

 

4. General Release of Claims:  Employee, on behalf of Employee and Releasors,
knowingly and voluntarily releases and forever discharges Released Parties, of
and from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, controversies, debts, costs,
expenses, damages, judgments, orders and liabilities of whatever kind or nature,
in law or equity, in tort or in contract, by statute, pursuant to case law or
otherwise (collectively, but without limitation, “claims”), whether now known or
unknown, vested or contingent, suspected or unsuspected, and which have existed
or may have existed, which do exist or may in the future exist arising out of or
relating to facts, events, occurrences, or omissions up to and including the
date that this Agreement is fully executed by the Parties; save and except for
breaches of this Agreement.

 

This release shall include, without in any way limiting the generality of the
foregoing language, all claims arising out of Employee’s employment with or
separation from the Company, including but not limited to, all claims arising
under the following, as they may have been amended:

 

Title VII of the Civil Rights Act of 1964, as amended;

 

The Civil Rights Act of 1991;

 

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

The Employee Retirement Income Security Act of 1974, as amended;

 

The Immigration Reform and Control Act, as amended;

 

The Americans with Disabilities Act of 1990, as amended;

 

The Age Discrimination in Employment Act of 1967, as amended;





2

--------------------------------------------------------------------------------

 



The Workers Adjustment and Retraining Notification Act, as amended;

 

The Occupational Safety and Health Act, as amended;

 

The California Fair Employment and Housing Act, as amended;

 

Those provisions of the California Labor Code that may lawfully be released;

 

The Sarbanes-Oxley Act of 2002, to the extent permitted by law;

 

The Equal Pay Act, as amended, to the extent permitted by law;

 

The Consolidated Omnibus Budget Reconciliation Act (“COBRA”), to the extent
permitted by law;

 

Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq.;

 

The Federal Fair Credit Reporting Act;

 

The Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. §4301,
et seq.;

 

The United States Constitution;

 

The California Constitution;

 

The California Consumer Credit Reporting Agencies Act and the California
Investigative Consumer Reporting Agencies Act;

 

The Fair Labor Standards Act (FLSA);

 

The Family and Medical Leave Act;

 

The California Family Rights Act;

 

California Business and Professions Code section 17200 et seq.;

 

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

Any claim based on violation of public policy, breach of contract, tort,
or  any other common law claim; or

 

Any allegation for costs, fees, or other expenses including attorneys' fees
incurred in these matters.





3

--------------------------------------------------------------------------------

 



5. Civil Code 1542 Waiver:  Employee understands and expressly agrees that this
Agreement extends to all claims of every nature and kind whatsoever, known or
unknown, suspected or unsuspected, past or present, which Employee has or may
have against Theravance Biopharma and/or the Released Parties, and all rights
under Section 1542 of the California Civil Code are hereby expressly waived by
Employee.  Such section reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Employee agrees that she has read this Agreement, including the waiver of
California Civil Code Section 1542.  Employee further agrees that she has had
the opportunity to consult an attorney about the Agreement and specifically
about the waiver of Civil Code Section 1542.  Employee acknowledges that she
understands this Agreement and the Civil Code Section 1542 waiver.

 

Employee acknowledges that she may later discover facts different from or in
addition to those she knows or now believes to be true with respect to the
matters released or described in this Agreement.  Employee agrees that the
releases and agreements set forth in this Agreement will remain effective in all
respects notwithstanding any later discovery by Employee of any different or
additional facts.  Employee agrees that she assumes any and all risk of any
mistake in connection with the true facts involved in the matters, disputes, or
controversies described in this Agreement.

 

Employee acknowledges that without such waiver of California Civil Code Section
1542, the Company would not have entered into this Agreement.

 

6. Affirmations:  Employee affirms that she has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against Theravance
Biopharma or any of the Released Parties in any forum or form.  Employee further
affirms that she has been paid and has received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits to which she may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions and/or benefits are due to her, except as provided in this
Agreement. Employee furthermore affirms that she has no known workplace injuries
or occupational diseases and has been provided and/or has not been denied any
leave requested under the Family and Medical Leave Act, the California Family
Rights Act, or any other leave of absence provided for under federal, state, or
local law.

 

Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by Theravance Biopharma or its officers,
including any allegations of corporate fraud.  Both Parties acknowledge that
this Agreement does not





4

--------------------------------------------------------------------------------

 



limit either Party’s right, where applicable, to file or participate in an
investigative proceeding of any federal, state or local governmental agency.  To
the extent permitted by law, Employee agrees that if such an administrative
claim is made, Employee shall not be entitled to recover any individual monetary
relief or other individual remedies.

 

Employee further affirms that all of Theravance Biopharma’s decisions regarding
Employee’s pay and benefits through the date of Employee’s execution of the
Agreement were not discriminatory based on age, disability, race, sex, gender,
gender identity, color, religion, age, national origin, sexual orientation,
military status, marital status, medical condition, or any other classification
protected by federal, state, and local laws and ordinances.

 

7. Revocation:  Employee is entitled to twenty-one (21) calendar days from the
date of receipt of the Agreement to consider this Agreement.  If Employee has
not signed and returned the Agreement within the twenty-one (21) day review
period, this Agreement becomes null and void.  If Employee signs and returns
this Agreement within the twenty-one (21) day review period, Employee may revoke
this Agreement for a period of seven (7) calendar days following the day she
executes this Agreement.  Any revocation within this period must be submitted,
in writing, to Dennis Driver and state, "I hereby revoke my acceptance of our
Agreement and General Release."  The revocation must be personally delivered to
Dennis Driver or his designee, or mailed to Dennis Driver at Theravance
Biopharma, 901 Gateway Boulevard, South San Francisco, CA 94080 and postmarked
within seven (7) calendar days of execution of this Agreement.  This Agreement
shall not become effective or enforceable until the revocation period has
expired.  If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state in which Employee was employed at the time of her
last day of employment, then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.

 

8. Confidentiality:  Employee acknowledges that as a result of Employee’s
relationship with Theravance Biopharma , Employee has obtained knowledge of and
gained access to information regarding Theravance Biopharma’s trade secrets,
business, operations, acquisition strategy, policies, products, proposed
products, processes, customer lists, software, marketing and promotional plans
and materials, pricing policies, financial information and other trade secrets,
confidential information and material proprietary to Theravance Biopharma  which
is not generally known outside the Company, including information and material
originated, discovered or developed in whole or in part by Employee
(collectively, “Confidential Information”).  Employee acknowledges that
Theravance Biopharma takes reasonable steps to preserve the confidentiality and
prevent misuse of all Confidential Information.  Accordingly, Employee agrees to
hold all Confidential Information strictly in confidence and not to use, copy,
disclose or distribute any such Confidential Information to any person,
corporation, firm, partnership or other entity, including existing or potential
competitors or acquirers of Theravance Biopharma.

 

Employee hereby expressly agrees that Theravance Biopharma shall be entitled, in
addition to the return of the Severance Payment, other damages and any other
remedies provided by law, to an injunction or other equitable remedy respecting
any violation of the Confidential Information provisions of this Agreement by
Employee.  Employee reaffirms and





5

--------------------------------------------------------------------------------

 



agrees to comply with any confidentiality agreement and/or proprietary
information and inventions agreement Employee signed for the benefit of
Theravance Biopharma.  Additionally, Employee shall return and represents,
warrants and agrees that on or before the Separation Date, Employee has returned
to the Company all Confidential Information and any other property of the
Company, including but not limited to, any laptop computers, facility access
cards, cellphones or similar device, Theravance Biopharma credit cards or other
Theravance Biopharma identification cards.

 

It is understood and agreed that the discussions and negotiations leading up to
this Agreement and the terms and conditions of this Agreement (the “Terms”) are
confidential and Employee hereby expressly represents, warrants and agrees that
to the extent permitted by law Employee shall not, either directly or
indirectly, disclose the Terms to any third party other than counsel and/or
accounting professionals representing Employee or federal or state
administrative agencies, including but not limited to the Internal Revenue
Service and the California Franchise Tax Board.  Employee further agrees not to
make, publish or otherwise disclose any disparaging or derogatory opinions,
remarks or other statements about Theravance Biopharma and its Affiliates or
their products, services and employees.

 

Nothing herein is intended to or shall preclude Employee from filing a complaint
and/or charge with any appropriate federal, state, or local government agency
and/or cooperating with said agency in its investigation. Employee, however,
shall not be entitled to receive any relief, recovery, or monies in connection
with any complaint or charge brought against Theravance Biopharma, without
regard as to who brought any said complaint or charge.

 

9. Governing Law and Interpretation:  This Agreement shall be governed and
conformed in accordance with the laws of the state of California without regard
to its conflict of laws provision.  In the event Employee breaches any provision
of this Agreement, Employee and Theravance Biopharma affirm that either may
institute an action to specifically enforce any term or terms of this
Agreement.  Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.

 

10. Nonadmission of Wrongdoing:  The Parties agree that neither this Agreement
nor the furnishing of the consideration for this Release shall be deemed or
construed at any time for any purpose as an admission by either Party, or
evidence of any liability or unlawful conduct of any kind.

 

11. Amendment:  This Agreement may not be modified, altered or changed except in
writing and signed and dated by both Parties wherein specific reference is made
to this Agreement.  Any modification or amendment must explicitly state it is
intended to be an amendment to or modification of this Agreement.

 

12. References:  Any requests for information regarding Employee’s work
relationship with Theravance Biopharma received by any director, officer,
employee or agent of Theravance Biopharma with knowledge of this Agreement shall
be referred to Theravance





6

--------------------------------------------------------------------------------

 



Biopharma’s Human Resources Department without comment. Human Resources will
only provide information about Employee’s position(s) held and dates that
Employee performed services for Theravance Biopharma.

 

13. Representation by Counsel and Interpretation:  Theravance Biopharma and
Employee each acknowledge the opportunity to be represented by counsel in
connection with this Agreement and the matters contemplated by this
Agreement.  Accordingly, any rule of law or decision that would require
interpretation of any claimed ambiguities in this Agreement against the Party
that drafted it has no application and is expressly waived.  The provisions of
this Agreement shall be interpreted in a reasonable manner to affect the intent
of the Parties.  The term “including” and its variations are always used in the
non-restrictive sense as if followed by a phrase such as “but not limited to.”

 

14. No Employment:  Employee acknowledges and agrees that Employee is releasing
any right Employee may have to reinstatement of employment.

 

15. Knowing and Voluntary Agreement:  Employee expressly warrants that she has
read and fully understands the Agreement, has consulted with legal counsel of
her own choosing to have the terms of the Agreement fully explained to her, and
is executing this Agreement voluntarily, free of any duress or coercion.

 

16. Attorneys’ Fees:  In any action at law or in equity, or in any arbitration,
to enforce or construe any provisions or rights under this Agreement, the
unsuccessful Party will pay the successful Party all costs, expenses, and
reasonable attorneys’ fees.

 

17. Entire Agreement:  This Agreement sets forth the entire agreement between
the Parties hereto, and fully supersedes any prior agreements or understandings
between the Parties, except the attached copy of Employee’s signed Proprietary
Information and Inventions Agreement, which shall remain in full
force.  Employee acknowledges that she has not relied on any representations,
promises, or agreements of any kind made to her in connection with her decision
to accept this Agreement, except for those set forth in this Agreement.

 

EMPLOYEE HAS BEEN ADVISED THAT SHE HAS TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR
TO EXECUTION OF THIS AGREEMENT.

 

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN SECTION 2
ABOVE, EMPLOYEE FREELY AND





7

--------------------------------------------------------------------------------

 



KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS SHE HAS OR MIGHT HAVE AGAINST THERAVANCE
BIOPHARMA.

 

IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Agreement as of the latest date set forth below:

 

 

By: /s/ Dennis Driver

Dennis Driver

Senior Vice President,

Chief Human Resources Officer

Date: 01MAR2019

 

/s/ Shehnaaz Suliman

Shehnaaz Suliman

Date: 01MAR2019

8

--------------------------------------------------------------------------------